
	
		I
		112th CONGRESS
		1st Session
		H. R. 1405
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Environmental Protection Agency from
		  regulating coal combustion byproducts as hazardous waste under subtitle C of
		  the Solid Waste Disposal Act, and for other purposes.
	
	
		1.No regulation of coal
			 combustion byproducts as hazardous waste under subtitle C of the Solid Waste
			 Disposal ActSection
			 3001(b)(3) of the Solid Waste Disposal Act (42 U.S.C. 6921(b)(3)) is amended by
			 adding the following at the end thereof:
			
				(D)Notwithstanding the provisions of paragraph
				(1) or any other provision of this paragraph, fly ash waste, bottom ash waste,
				slag waste, and flue gas emission control waste generated primarily from the
				combustion of coal shall not be subject to regulation under this subtitle.
				.
		
